DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/10/2022 (IDS) and 02/11/2022 (IDS) has been entered.

Allowable Subject Matter
Claims 1-12 and 14-20 are allowed.

The following is an examiner’s statement of reasons for allowance:  Applicant’s Information Disclosure Statements filed on 02/10/2022 and 02/11/2022 have been considered.  The claims remain allowed for the same reasons as indicated in paragraph 2 of the Notice of Allowance mailed on 11/18/2021

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  YE (US 2021/0383089 A1) is pertinent as teaching a fingerprint sensor comprising peripheral pixels sensing IR illumination to detect liveness, and central pixels with a filter layer and sensing a fingerprint image (

    PNG
    media_image1.png
    352
    656
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    359
    596
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    656
    534
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    596
    692
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    217
    681
    media_image5.png
    Greyscale




Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P WERNER whose telephone number is (571)272-7401. The examiner can normally be reached M-F, 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward F. Urban can be reached on 571-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN P. WERNER
Primary Examiner
Art Unit 2665



/Brian Werner/Primary Examiner, Art Unit 2665